FILED
                           NOT FOR PUBLICATION                             MAR 13 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50309

              Plaintiff - Appellee,              D.C. No. 3:13-cr-00002-LAB

  v.
                                                 MEMORANDUM*
JESUS BRIONES,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted March 10, 2014**

Before:       PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Jesus Briones appeals from the district court’s judgment and challenges the

70-month sentence imposed following his guilty-plea conviction for importation of

methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Briones contends that the district court legally erred by misapplying the

Guidelines and using improper standards and factors to deny his request for a

minor role adjustment under U.S.S.G. § 3B1.2(b). We review de novo the district

court’s interpretation of the Guidelines and for clear error its factual determination

that a defendant is not a minor participant. See United States v. Rodriguez-Castro,

641 F.3d 1189, 1192 (9th Cir. 2011). The record reflects that the court followed

the Guidelines by comparing Briones’s conduct to that of an average participant,

properly considered the totality of the circumstances in making its minor role

determination, and did not rely on improper factors. See U.S.S.G. § 3B1.2 cmt.

n.3(A), (C); Rodriguez-Castro, 641 F.3d at 1192-93. Because Briones failed to

establish that he was substantially less culpable than the average participant, the

district court did not clearly err by denying the adjustment. See U.S.S.G. § 3B1.2

cmt. n.3(A); Rodriguez-Castro, 641 F.3d at 1192-93.

      Briones also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Briones’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The sentence 17 months below the

bottom of the advisory Guidelines range is substantively reasonable in light of the

totality of the circumstances and 18 U.S.C. § 3553(a) sentencing factors. See id.

      AFFIRMED.




                                           2                                     13-50309